 


109 HR 6223 IH: American Fuels Act of 2006
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6223 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Mr. Visclosky introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Transportation and Infrastructure, Armed Services, and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote the national security and stability of the economy of the United States by reducing the dependence of the United States on oil through the use of alternative fuels and new technology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Fuels Act of 2006. 
2.Office of Energy Security 
(a)DefinitionsIn this section: 
(1)DirectorThe term Director means the Director of Energy Security appointed under subsection (c)(1). 
(2)OfficeThe term Office means the Office of Energy Security established by subsection (b). 
(b)EstablishmentThere is established in the Executive Office of the President the Office of Energy Security. 
(c)Director 
(1)In generalThe Office shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)Rate of payThe Director shall be paid at a rate of pay equal to level I of the Executive Schedule under section 5312 of title 5, United States Code. 
(d)Responsibilities 
(1)In generalThe Office, acting through the Director, shall be responsible for overseeing all Federal energy security programs, including the coordination of efforts of Federal agencies to assist the United States in achieving full energy independence. 
(2)Specific responsibilitiesIn carrying out paragraph (1), the Director shall— 
(A)serve as head of the energy community; 
(B)act as the principal advisor to the President, the National Security Council, the National Economic Council, the Domestic Policy Council, and the Homeland Security Council with respect to intelligence matters relating to energy security; 
(C)with respect to budget requests and appropriations for Federal programs relating to energy security— 
(i)consult with the President and the Director of the Office of Management and Budget with respect to each major Federal budgetary decision relating to energy security of the United States; 
(ii)based on priorities established by the President, provide to the heads of departments containing agencies or organizations within the energy community, and to the heads of such agencies and organizations, guidance for use in developing the budget for Federal programs relating to energy security; 
(iii)based on budget proposals provided to the Director by the heads of agencies and organizations described in clause (ii), develop and determine an annual consolidated budget for Federal programs relating to energy security; and 
(iv)present the consolidated budget, together with any recommendations of the Director and any heads of agencies and organizations described in clause (ii), to the President for approval; 
(D)establish and meet regularly with a council of business and labor leaders to develop and provide to the President and Congress recommendations relating to the impact of energy supply and prices on economic growth; 
(E)submit to Congress an annual report that describes the progress of the United States toward the goal of achieving full energy independence; and 
(F)carry out such other responsibilities as the President may assign. 
(e)Staff 
(1)In generalThe Director may, without regard to the civil service laws (including regulations), appoint and terminate such personnel as are necessary to enable the Director to carry out the responsibilities of the Director under this section. 
(2)Compensation 
(A)In generalExcept as provided in subparagraph (B), the Director may fix the compensation of personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(B)Maximum rate of payThe rate of pay for the personnel appointed by the Director shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
3.Credit for production of qualified flexible fuel motor vehicles 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45N.Production of qualified flexible fuel motor vehicles 
(a)Allowance of creditFor purposes of section 38, the qualified flexible fuel motor vehicle production credit determined under this section for any taxable year is an amount equal to $100 for each qualified flexible fuel motor vehicle produced in the United States by the manufacturer during the taxable year. 
(b)Qualified flexible fuel motor vehicleFor purposes of this section, the term qualified flexible fuel motor vehicle means a flexible fuel motor vehicle— 
(1)the production of which is not required for the manufacturer to meet— 
(A)the maximum credit allowable for vehicles described in paragraph (2) in determining the fleet average fuel economy requirements (as determined under section 32904 of title 49, United States Code) of the manufacturer for the model year ending in the taxable year, or 
(B)the requirements of any other provision of Federal law, and 
(2)which is designed so that the vehicle is propelled by an engine which can use as a fuel a gasoline mixture of which 85 percent (or another percentage of not less than 70 percent, as the Secretary may determine, by rule, to provide for requirements relating to cold start, safety, or vehicle functions) of the volume of consists of ethanol. 
(c)Other definitions and special rulesFor purposes of this section— 
(1)Motor vehicleThe term motor vehicle has the meaning given such term by section 30(c)(2). 
(2)ManufacturerThe term manufacturer has the meaning given such term in regulations prescribed by the Administrator of the Environmental Protection Agency for purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521 et seq.). 
(3)Reduction in basisFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this paragraph) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(4)No double benefitThe amount of any deduction or credit allowable under this chapter (other than the credits allowable under this section and section 30B) shall be reduced by the amount of credit allowed under subsection (a) for such vehicle for the taxable year. 
(5)Election not to take creditNo credit shall be allowed under subsection (a) for any vehicle if the taxpayer elects to not have this section apply to such vehicle. 
(6)TerminationThis section shall not apply to any vehicle produced after December 31, 2010. 
(7)Cross referenceFor an election to claim certain minimum tax credits in lieu of the credit determined under this section, see section 53(e). . 
(b)Credit allowed against the alternative minimum taxSection 38(c)(4)(B) of the Internal Revenue Code of 1986 (defining specified credits) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause: 
 
(iii)the credit determined under section 45N. . 
(c)Election to use additional AMT creditSection 53 of the Internal Revenue Code of 1986 (relating to credit for prior year minimum tax liability) is amended by adding at the end the following new subsection: 
 
(e)Additional credit in lieu of flexible fuel motor vehicle credit 
(1)In generalIn the case of a taxpayer making an election under this subsection for a taxable year, the amount otherwise determined under subsection (c) shall be increased by any amount of the credit determined under section 45N for such taxable year which the taxpayer elects not to claim pursuant to such election. 
(2)ElectionA taxpayer may make an election for any taxable year not to claim any amount of the credit allowable under section 45N with respect to property produced by the taxpayer during such taxable year. An election under this subsection may only be revoked with the consent of the Secretary. 
(3)Credit refundableThe aggregate increase in the credit allowed by this section for any taxable year by reason of this subsection shall for purposes of this title (other than subsection (b)(2) of this section) be treated as a credit allowed to the taxpayer under subpart C. . 
(d)Conforming amendmentsSection 38(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (29), by striking the period at the end of paragraph (30) and inserting a comma, and by adding at the end the following new paragraph: 
 
(31)the qualified flexible fuel motor vehicle production credit determined under section 45N, plus . 
(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 45N. Production of qualified flexible fuel motor vehicles.  . 
(f)Effective dateThe amendments made by this section shall apply to motor vehicles produced in model years ending after the date of the enactment of this Act. 
4.Incentives for the retail sale of alternative fuels as motor vehicle fuel 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by inserting after section 40A the following new section: 
 
40B.Credit for retail sale of alternative fuels as motor vehicle fuel 
(a)General ruleThe alternative fuel retail sales credit for any taxable year is the applicable amount for each gallon of alternative fuel sold at retail by the taxpayer during such year. 
(b)Applicable amountFor purposes of this section, the applicable amount shall be determined in accordance with the following table: 
 
  
In the case of The applicable amount  
any sale:for each gallon is:   
 
Before 200935 cents  
During 2009 or 201020 cents  
During 201110 cents.     
(c)DefinitionsFor purposes of this section— 
(1)Alternative fuelThe term alternative fuel means any fuel at least 85 percent (or another percentage of not less than 70 percent, as the Secretary may determine, by rule, to provide for requirements relating to cold start, safety, or vehicle functions) of the volume of which consists of ethanol. 
(2)Sold at retail 
(A)In generalThe term sold at retail means the sale, for a purpose other than resale, after manufacture, production, or importation. 
(B)Use treated as saleIf any person uses alternative fuel (including any use after importation) as a fuel to propel any qualified alternative fuel motor vehicle (as defined in this section) before such fuel is sold at retail, then such use shall be treated in the same manner as if such fuel were sold at retail as a fuel to propel such a vehicle by such person. 
(3)Qualified alternative fuel motor vehicleThe term new qualified alternative fuel motor vehicle means any motor vehicle— 
(A)which is capable of operating on an alternative fuel, 
(B)the original use of which commences with the taxpayer, 
(C)which is acquired by the taxpayer for use or lease, but not for resale, and 
(D)which is made by a manufacturer. 
(d)Election To pass creditA person which sells alternative fuel at retail may elect to pass the credit allowable under this section to the purchaser of such fuel or, in the event the purchaser is a tax-exempt entity or otherwise declines to accept such credit, to the person which supplied such fuel, under rules established by the Secretary. 
(e)Pass-Thru in the case of estates and trustsUnder regulations prescribed by the Secretary, rules similar to the rules of subsection (d) of section 52 shall apply. 
(f)TerminationThis section shall not apply to any fuel sold at retail after December 31, 2011. . 
(b)Credit treated as business creditSection 38(b) of the Internal Revenue Code of 1986 (relating to current year business credit) (as amended by section 3(d)) is amended by adding at the end the following new paragraph: 
 
(32)the alternative fuel retail sales credit determined under section 40B(a). . 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 40A the following new item: 
 
 
Sec. 40B. Credit for retail sale of alternative fuels as motor vehicle fuel.  . 
(d)Effective dateThe amendments made by this section shall apply to fuel sold at retail after the date of enactment of this Act, in taxable years ending after such date. 
5.Alternative diesel fuel content of diesel 
(a)FindingsCongress finds that— 
(1)section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) (as amended by section 1501 of the Energy Policy Act of 2005 (Public Law 109–58)) established a renewable fuel program under which entities in the petroleum sector are required to blend renewable fuels into motor vehicle fuel based on the gasoline motor pool; 
(2)the need for energy diversification is greater as of the date of enactment of this Act than it was only months before the date of enactment of the Energy Policy Act of 2005 (Public Law 109–58); and 
(3)
(A)the renewable fuel program under section 211(o) of the Clean Air Act requires a small percentage of the gasoline motor pool, totaling nearly 140,000,000,000 gallons, to contain a renewable fuel; and 
(B)the small percentage requirement described in subparagraph (A) does not include the 40,000,000,000-gallon diesel motor pool. 
(b)Alternative diesel fuel program for diesel motor poolSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by inserting after subsection (o) the following: 
 
(p)Alternative diesel Fuel Program for diesel motor pool 
(1)Definition of alternative diesel fuelIn this subsection: 
(A)In generalThe term alternative diesel fuel means biodiesel (as defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C. 13220(f))) and any blending components derived from alternative diesel fuel (provided that only the alternative diesel fuel portion of any such blending component shall be considered to be part of the applicable volume under the alternative diesel fuel program established by this subsection). 
(B)InclusionsThe term alternative diesel fuel includes a diesel fuel substitute produced from— 
(i)animal fat; 
(ii)vegetable oil; 
(iii)recycled yellow grease; 
(iv)thermal depolymerization; 
(v)thermochemical conversion; 
(vi)the coal-to-liquid process (including the Fischer-Tropsch process); or 
(vii)a diesel-ethanol blend of not less than 7 percent ethanol. 
(2)Alternative diesel fuel program 
(A)Regulations 
(i)In generalNot later than 1 year after the date of enactment of this subsection, the Administrator shall promulgate regulations to ensure that diesel sold or introduced into commerce in the United States (except in noncontiguous States or territories), on an annual average basis, contains the applicable volume of alternative diesel fuel determined in accordance with subparagraph (B). 
(ii)Provisions of regulationsRegardless of the date of promulgation, the regulations promulgated under clause (i)— 
(I)shall contain compliance provisions applicable to refineries, blenders, distributors, and importers, as appropriate, to ensure that the requirements of this paragraph are met; but 
(II)shall not— 
(aa)restrict geographic areas in which alternative diesel fuel may be used; or 
(bb)impose any per-gallon obligation for the use of alternative diesel fuel. 
(iii)Requirement in case of failure to promulgate regulationsIf the Administrator fails to promulgate regulations under clause (i), the percentage of alternative diesel fuel in the diesel motor pool sold or dispensed to consumers in the United States, on a volume basis, shall be 0.6 percent for calendar year 2008. 
(B)Applicable volume 
(i)Calendar years 2008 through 2015For the purpose of subparagraph (A), the applicable volume for any of calendar years 2008 through 2015 shall be determined in accordance with the following table: 
 
  
Applicable volume of alternative diesel fuel in diesel motor pool (in millions of gallons):Calendar year:   
 
2502008  
5002009  
7502010  
1,0002011  
1,2502012  
1,5002013  
1,7502014  
2,0002015.     
(ii)Calendar year 2016 and thereafterSubject to clause (iii), for the purpose of subparagraph (A), the applicable volume for calendar year 2016 and each calendar year thereafter shall be determined by the Administrator, in coordination with the Secretary of Agriculture and the Secretary of Energy, based on a review of the implementation of the program during calendar years 2008 through 2015, including a review of— 
(I)the impact of the use of alternative diesel fuels on the environment, air quality, energy security, job creation, and rural economic development; and 
(II)the expected annual rate of future production of alternative diesel fuels to be used as a blend component or replacement to the diesel motor pool. 
(iii)Minimum applicable volumeFor the purpose of subparagraph (A), the applicable volume for calendar year 2016 and each calendar year thereafter shall be equal to the product obtained by multiplying— 
(I)the number of gallons of diesel that the Administrator estimates will be sold or introduced into commerce during the calendar year; and 
(II)the ratio that— 
(aa)2,000,000,000 gallons of alternative diesel fuel; bears to 
(bb)the number of gallons of diesel sold or introduced into commerce during calendar year 2015. 
(3)Applicable percentages 
(A)Provision of estimate of volumes of diesel salesNot later than October 31 of each of calendar years 2007 through 2015, the Administrator of the Energy Information Administration shall provide to the Administrator an estimate, with respect to the following calendar year, of the volumes of diesel projected to be sold or introduced into commerce in the United States. 
(B)Determination of applicable percentages 
(i)In generalNot later than November 30 of each of calendar years 2008 through 2015, based on the estimate provided under subparagraph (A), the Administrator shall determine and publish in the Federal Register, with respect to the following calendar year, the alternative diesel fuel obligation that ensures that the requirements of paragraph (2) are met. 
(ii)Required elementsThe alternative diesel fuel obligation determined for a calendar year under clause (i) shall— 
(I)be applicable to refineries, blenders, and importers, as appropriate; 
(II)be expressed in terms of a volume percentage of diesel sold or introduced into commerce in the United States; and 
(III)subject to subparagraph (C), consist of a single applicable percentage that applies to all categories of persons described in subclause (I). 
(C)AdjustmentsIn determining the applicable percentage for a calendar year, the Administrator shall make adjustments to prevent the imposition of redundant obligations on any person described in subparagraph (B)(ii)(I). 
(4)Credit program 
(A)In generalThe regulations promulgated pursuant to paragraph (2)(A) shall provide for the generation of an appropriate amount of credits by any person that refines, blends, or imports diesel that contains a quantity of alternative diesel fuel that is greater than the quantity required under paragraph (2). 
(B)Use of creditsA person that generates a credit under subparagraph (A) may use the credit, or transfer all or a portion of the credit to another person, for the purpose of complying with regulations promulgated pursuant to paragraph (2). 
(C)Duration of creditsA credit generated under this paragraph shall be valid during the 1-year period beginning on the date on which the credit is generated. 
(D)Inability to generate or purchase sufficient creditsThe regulations promulgated pursuant to paragraph (2)(A) shall include provisions allowing any person that is unable to generate or purchase sufficient credits under subparagraph (A) to meet the requirements of paragraph (2) by carrying forward a credit generated during a previous year on the condition that the person, during the calendar year following the year in which the alternative diesel fuel deficit is created— 
(i)achieves compliance with the alternative diesel fuel requirement under paragraph (2); and 
(ii)generates or purchases additional credits under subparagraph (A) to offset the deficit of the previous year. 
(5)Waivers 
(A)In generalThe Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, may waive the requirements of paragraph (2) in whole or in part on receipt of a petition of 1 or more States by reducing the national quantity of alternative diesel fuel for the diesel motor pool required under paragraph (2) based on a determination by the Administrator, after public notice and opportunity for comment, that— 
(i)implementation of the requirement would severely harm the economy or environment of a State, a region, or the United States; or 
(ii)there is an inadequate domestic supply of alternative diesel fuel. 
(B)Petitions for waiversNot later than 90 days after the date on which the Administrator receives a petition under subparagraph (A), the Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, shall approve or disapprove the petition. 
(C)Termination of waivers 
(i)In generalExcept as provided in clause (ii), a waiver under subparagraph (A) shall terminate on the date that is 1 year after the date on which the waiver is provided. 
(ii)ExceptionThe Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, may extend a waiver under subparagraph (A), as the Administrator determines to be appropriate. . 
(c)Penalties and enforcementSection 211(d) of the Clean Air Act (42 U.S.C. 7545(d)) is amended— 
(1)in paragraph (1), by striking or (o) each place it appears and inserting (o), or (p); and 
(2)in paragraph (2), by striking and (o) each place it appears and inserting (o), and (p). 
(d)Technical amendmentsSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended— 
(1)in subsection (i)(4), by striking section 324 each place it appears and inserting section 325; 
(2)in subsection (k)(10), by indenting subparagraphs (E) and (F) appropriately; 
(3)in subsection (n), by striking section 219(2) and inserting section 216(2); 
(4)by redesignating the second subsection (r) and subsection (s) as subsections (s) and (t), respectively; and 
(5)in subsection (t)(1) (as redesignated by paragraph (4)), by striking this subtitle and inserting this part. 
6.Excise tax credit for cellulosic biomass ethanol 
(a)In generalParagraph (2) of section 6426(b) of the Internal Revenue Code of 1986 (relating to alcohol fuel mixture credit) is amended by adding at the end the following new subparagraph: 
 
(C)Cellulosic biomass ethanolIn the case of an alcohol fuel mixture consisting of cellulosic biomass ethanol (as defined in section 211(o)(1)(A) of the Clean Air Act), the applicable amount is equal to the product of— 
(i)the amount specified in subparagraph (A), times 
(ii)the equivalent number of gallons of renewable fuel specified in section 211(o)(4) of such Act. . 
(b)Conforming amendmentSection 6426(b)(2)(A) of such Code is amended by striking subparagraph (B) and inserting subparagraphs (B) and (C). 
(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after the date of the enactment of this Act. 
7.Incentive for Federal and State fleets for medium and heavy duty hybridsSection 301 of the Energy Policy Act of 1992 (42 U.S.C. 13211) is amended— 
(1)in paragraph (3), by striking or a dual fueled vehicle and inserting , a dual fueled vehicle, or a medium or heavy duty vehicle that is a hybrid vehicle; 
(2)by redesignating paragraphs (11), (12), (13), and (14) as paragraphs (12), (14), (15), and (16), respectively; 
(3)by inserting after paragraph (10) the following: 
 
(11)the term hybrid vehicle means a vehicle powered both by a diesel or gasoline engine and an electric motor that is recharged as the vehicle operates; ; and 
(4)by inserting after paragraph (12) (as redesignated by paragraph (2)) the following: 
 
(13)the term medium or heavy duty vehicle means a vehicle that— 
(A)in the case of a medium duty vehicle, has a gross vehicle weight rating of more than 8,500 pounds but not more than 14,000 pounds; and 
(B)in the case of a heavy duty vehicle, has a gross vehicle weight rating of more than 14,000 pounds; . 
8.Public access to Federal alternative refueling stations 
(a)DefinitionsIn this section: 
(1)Alternative fuel refueling stationThe term alternative fuel refueling station has the meaning given the term qualified alternative fuel vehicle refueling property in section 30C(c)(1) of the Internal Revenue Code of 1986. 
(2)SecretaryThe term Secretary means the Secretary of Energy. 
(b)Access to Federal alternative refueling stationsNot later than 18 months after the date of enactment of this Act— 
(1)except as provided in subsection (d)(1), any Federal property that includes at least 1 fuel refueling station shall include at least 1 alternative fuel refueling station; and 
(2)except as provided in subsection (d)(2), any alternative fuel refueling station located on property owned by the Federal government shall permit full public access for the purpose of refueling using alternative fuel. 
(c)DurationThe requirements described in subsection (b) shall remain in effect until the sooner of— 
(1)the date that is 7 years after the date of enactment of this Act; or 
(2)the date on which the Secretary determines that not less than 5 percent of the commercial refueling infrastructure in the United States offers alternative fuels to the general public. 
(d)Exceptions 
(1)WaiverSubsection (b)(1) shall not apply to any Federal property under the jurisdiction of a Federal agency if the Secretary determines that alternative fuel is not reasonably available to retail purchasers of the fuel, as certified by the head of the agency to the Secretary. 
(2)National security exemptionSubsection (b)(2) does not apply to property of the Federal government that the Secretary, in consultation with the Secretary of Defense, has certified must be exempt for national security reasons. 
(e)Verification of complianceThe Secretary shall— 
(1)monitor compliance with this section by all Federal agencies; and 
(2)annually submit to Congress a report describing the extent of compliance with this section. 
9.Purchase of clean fuel buses 
(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5325 the following: 
 
5326.Purchase of clean fuel buses 
(a)Definition of clean fuel busIn this section, the term clean fuel bus means a vehicle that— 
(1)is capable of being powered by— 
(A)compressed natural gas; 
(B)liquefied natural gas; 
(C)1 or more batteries; 
(D)a fuel that is composed of at least 85 percent ethanol (or another percentage of not less than 70 percent, as the Secretary may determine, by rule, to provide for requirements relating to cold start, safety, or vehicle functions); 
(E)electricity (including a hybrid electric or plug-in hybrid electric vehicle); 
(F)a fuel cell; or 
(G)ultra-low sulfur diesel; and 
(2)has been certified by the Administrator of the Environmental Protection Agency to significantly reduce harmful emissions, particularly in a nonattainment area (as defined in section 171 of the Clean Air Act (42 U.S.C. 7501)). 
(b)Purchase of busesA bus purchased using funds made available from the Mass Transit Account of the Highway Trust Fund shall be a clean fuel bus. . 
(b)Conforming amendmentThe analysis for such chapter 53 is amended by inserting after the item relating to section 5325 the following: 
 
 
5326. Purchase of clean fuel buses.  . 
10.Domestic Fuels Infrastructure for the Department of Defense 
(a)Program requiredThe Secretary of Defense shall carry out a program to evaluate the commercial and technical viability of advanced technologies for the production of alternative transportation fuels having applications for the Department of Defense. The program shall include the construction and operation of testing facilities in accordance with subsection (d). 
(b)Alternative transportation fuels definedFor purposes of this section, the term alternative transportation fuels means— 
(1)denatured ethanol and other alcohols; 
(2)mixtures containing at least 85 percent (or another percentage of not less than 70 percent, as the Secretary may determine, by rule, to provide for requirements relating to cold start, safety, or vehicle functions) by volume of denatured ethanol, particularly ethanols derived from cellulosic biomass (or such other percentage greater than or equal to 70 percent, as determined by the Secretary, by rule, to provide for requirements relating to cold start, safety, or vehicle functions); 
(3)coal-derived liquid fuels, including Fischer-Tropsch fuels; 
(4)fuels (other than alcohol) derived from biological materials, including fuels derived from vegetable oils, animal fats, thermal depolymerization, or thermalchemical conversion; and 
(5)any other fuel the Secretary determines, by regulation, is substantially not petroleum and would yield substantial energy security benefits and substantial environmental benefits. 
(c)Coordination of efforts 
(1)In generalThe Secretary of Defense shall carry out the program required by this section through the Under Secretary of Defense for Acquisition, Technology, and Logistics and in consultation with the Director of Defense Research and Engineering, the Advanced Systems and Concepts Office, the Secretary of Agriculture, and the Secretary of Energy. 
(2)Role of Biomass Research and Development Technologic Advisory CommitteeThe consultations under paragraph (1) shall include the participation of the Biomass Research and Development Technical Advisory Committee established under section 306 of the Biomass Research and Development Act of 2000 (title III of Public Law 106–224; 7 U.S.C. 8101 note). 
(d)Facilities for evaluating production of alternative transportation fuels 
(1)In generalIn carrying out the program required by this section, the Secretary of Defense shall provide for the construction or capital modification of— 
(A)not more than 3 facilities for the purposes of evaluating the production from cellulosic biomass of alternative transportation fuels having applications for the Department of Defense; and 
(B)not more than 3 facilities for the purposes of evaluating the production from coal of alternative transportation fuels having applications for the Department of Defense, with not less than one of such facilities utilizing coal resources with a ranking by the American Society for Testing and Materials of high volatile bituminous B and C. 
(2)Location of facilitiesThe facilities constructed under paragraph (1) for the purposes of cellulosic biomass shall— 
(A)afford the efficient use of a diverse range of fuel sources; and 
(B)give initial preference to existing domestic facilities with current or potential capacity for cellulose or coal conversion. 
(3)Capacity of facilitiesEach facility constructed under paragraph (1) shall have the flexibility for producing commercial volumes of alternative transportation fuels such that when the facility demonstrates economic viability of the process it can provide commercial production for the region in which it is located. 
(4)Authority to enter into transactions for facility constructionThe Secretary of Defense shall seek to construct the facilities required by paragraph (1) at the lowest cost practicable. The Secretary may make grants, enter into agreements, and provide loans or loan guarantees to corporations, cooperatives, and consortia of such entities for such purposes. 
(5)Evaluations at facilitiesNot later than 5 years after the date of enactment of this Act, the Secretary of Defense shall begin at the facilities described in paragraph (1) evaluations of the technical and commercial viability of different processes of producing alternative transportation fuels having Department of Defense applications from cellulosic biomass or coal. 
(e)Program milestonesIn carrying out the program required by this section, the Secretary of Defense shall meet the following milestones: 
(1)Selection of testing processesNot later than 180 days after the date of enactment of this Act, the Secretary shall select processes for evaluating the technical and commercial viability of producing alternative fuels from cellulosic biomass or coal. 
(2)Initiation of work at existing facilitiesNot later than one year after the date of enactment of this Act, the Secretary shall enter into agreements to carry out testing under this section at existing facilities. 
(3)Construction agreementsNot later than one year after the date of enactment of this Act, the Secretary shall enter into agreements for the capital modification or construction of facilities under subsection (d)(1). 
(4)Completion of engineering and design workNot later than three years after the date of enactment of this Act, the Secretary shall complete capital modifications of existing facilities and the engineering and design work necessary for the construction of new facilities under this section. 
(f)Report on ProgramNot later than 18 months after the date of enactment of this Act, and annually thereafter for the next 5 years, the Secretary of Defense shall, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, submit a report on the implementation and results of the program required by this section to— 
(1)the Committees on Armed Services, Energy and Natural Resources, Agriculture, and Appropriations of the Senate; and 
(2)the Committees on Armed Services, Energy and Commerce, Agriculture, and Appropriations of the House of Representatives. 
(g)Funding 
(1)In generalOf the amounts authorized to be appropriated under this section, $250,000,000 may be available for the program required by this section for fiscal years 2007 through 2012. 
(2)AvailabilityAmounts available under paragraph (1) shall remain available until expended. 
 
